Case 18-51297   Doc 32   Filed 01/15/19 Entered 01/15/19 13:54:48   Desc Main
                           Document     Page 1 of 7
Case 18-51297   Doc 32   Filed 01/15/19 Entered 01/15/19 13:54:48   Desc Main
                           Document     Page 2 of 7
Case 18-51297   Doc 32   Filed 01/15/19 Entered 01/15/19 13:54:48   Desc Main
                           Document     Page 3 of 7
Case 18-51297   Doc 32   Filed 01/15/19 Entered 01/15/19 13:54:48   Desc Main
                           Document     Page 4 of 7
Case 18-51297   Doc 32   Filed 01/15/19 Entered 01/15/19 13:54:48   Desc Main
                           Document     Page 5 of 7
Case 18-51297   Doc 32   Filed 01/15/19 Entered 01/15/19 13:54:48   Desc Main
                           Document     Page 6 of 7
Case 18-51297   Doc 32   Filed 01/15/19 Entered 01/15/19 13:54:48   Desc Main
                           Document     Page 7 of 7
